— Judgment of the Supreme Court, Bronx County (George Covington, J.), rendered on September 9, 1988, convicting defendant, after guilty pleas of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [4] [two counts]), and sentencing him, as a second violent felony offender, to concurrent indeterminate terms of five to ten years’ imprisonment on each count, is unanimously affirmed.
Judgment of the Supreme Court, Bronx County (Bonnie Wittner, J.), rendered October 7, 1989, convicting defendant upon his guilty plea of robbery in the first degree (Penal Law § 160.15 [4]), and sentencing him, as a second violent felony offender, to an indeterminate term of six to twelve years’ *729imprisonment, is unanimously reversed, upon the law, the facts and as a matter of discretion in the interest of justice, said judgment is vacated, and the matter is remanded for further proceedings including the question of defendant’s mental fitness to proceed.
With respect to defendant’s 1988 plea and conviction of attempted robbery in the first degree, we find defendant’s contentions on appeal to be without merit. Moreover, we find that the pleas therein were adequate in that defendant was represented by counsel and that defendant knowingly, intelligently and voluntarily entered into the pleas and admitted guilt. Accordingly, the 1988 judgment is affirmed.
With respect to the defendant’s 1989 conviction of robbery in the first degree, we find that it was error for the court to withdraw its order directing a psychiatric evaluation of the defendant pursuant to CPL article 730. Upon initially concluding that an expert evaluation of the defendant’s competency to assist in his defense was warranted, it was error for the court to abort that process before it was terminated. (See, People v Armlin, 37 NY2d 167, 172 [1975]; People v Mulholland, 129 AD2d 857, 859 [1987].)
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur — Murphy, P. J., Carro, Wallach, Kupferman and Smith, JJ.